Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered. Claims 1-102 deleted; Claims 103-152 are subject to examination.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 103-104, 111, 114, 116-117, 124, 127, 129-130, 137, 139, 141-142, 149, and 151 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yasukawa et al. (Yasukawa hereafter) (US 20200305177 A1).

Regarding claim 103, Yasukawa teaches, A method of wireless communication at a user equipment (UE), comprising: 
receiving, from a base station, a first configuration indicating a downlink frame structure of a plurality of downlink frame structures having different ranges of symbol indices corresponding to different downlink resource allocations (Yasukawa; In Step S11, the base station eNB configures information indicating the resource position (symbol mapping) of the downlink data channel or/and the uplink data channel in the subframe, Par. 0045), the downlink frame structure indicating a first range of symbol indices that corresponds to a subset of downlink resources within a subframe allocated to the UE, the first range of symbol indices comprising a first symbol index indicating when the subset of downlink resources begin in the subframe and a second symbol index indicating when the subset of downlink resources end in the subframe (Yasukawa; the resource position of the downlink data channel or/and the uplink data channel may be designated by the position of a start symbol and the position of an end symbol in the downlink data channel or/and the uplink data channel. For example, the radio frame configuration information may be represented in a bitmap format, as illustrated in FIG. 8 … A plurality of patterns indicating the position of the start symbol and the position of the end symbol in the downlink data channel or/and the uplink data channel may be defined in advance by, for example, the standard specification, and only an index value indicating the pattern to be applied among the plurality of patterns which have been defined in advance may be configured in the radio frame configuration information, Par. 0051); and 
receiving, from the base station, data based on the first symbol index and the second symbol index (Yasukawa; In Step S12, the user equipment UE receives downlink data or/and transmits uplink data according to the resource position of the downlink data channel or/and the uplink data channel configured in the subframe, Par.0048).  

Regarding claim 116, Yasukawa teaches, An apparatus of wireless communication at a user equipment (UE), the apparatus comprising: 
a transceiver (Yasukawa; the user equipment, Par. 0044), 
at least one processor (Yasukawa; the user equipment, Par. 0044); and 
a memory, coupled to the transceiver and the at least one processor, storing instructions thereon, of which when executed by the at least one processor (Yasukawa; the user equipment, Par. 0044), cause the apparatus to: 
(Yasukawa; In Step S11, the base station eNB configures information indicating the resource position (symbol mapping) of the downlink data channel or/and the uplink data channel in the subframe, Par. 0045), the downlink frame structure indicating a first range of symbol indices that corresponds to a subset of downlink resources within a subframe allocated to the UE, the first range of symbol indices comprising a first symbol index indicating when the subset of downlink resources begin in the subframe and a second symbol index indicating when the subset of downlink resources end in the subframe (Yasukawa; the resource position of the downlink data channel or/and the uplink data channel may be designated by the position of a start symbol and the position of an end symbol in the downlink data channel or/and the uplink data channel. For example, the radio frame configuration information may be represented in a bitmap format, as illustrated in FIG. 8 … A plurality of patterns indicating the position of the start symbol and the position of the end symbol in the downlink data channel or/and the uplink data channel may be defined in advance by, for example, the standard specification, and only an index value indicating the pattern to be applied among the plurality of patterns which have been defined in advance may be configured in the radio frame configuration information, Par. 0051); and 
(Yasukawa; In Step S12, the user equipment UE receives downlink data or/and transmits uplink data according to the resource position of the downlink data channel or/and the uplink data channel configured in the subframe, Par.0048).

  
Regarding claim 129, Yasukawa teaches, A method of wireless communication at a user equipment (UE), comprising: 
receiving, from a base station, a first configuration indicating an uplink frame structure of a plurality of uplink frame structures having different ranges of symbol indices corresponding to different uplink resource allocations (Yasukawa; In Step S11, the base station eNB configures information indicating the resource position (symbol mapping) of the downlink data channel or/and the uplink data channel in the subframe, Par. 0045), the uplink frame structure indicating a first range of symbol indices that corresponds to a subset of uplink resources within a subframe allocated to the UE, the first range of symbol indices comprising a first symbol index indicating when the subset of uplink resources begin in the subframe and a second symbol index indicating when the subset of uplink resources end in the subframe (Yasukawa; the resource position of the downlink data channel or/and the uplink data channel may be designated by the position of a start symbol and the position of an end symbol in the downlink data channel or/and the uplink data channel. For example, the radio frame configuration information may be represented in a bitmap format, as illustrated in FIG. 8 … A plurality of patterns indicating the position of the start symbol and the position of the end symbol in the downlink data channel or/and the uplink data channel may be defined in advance by, for example, the standard specification, and only an index value indicating the pattern to be applied among the plurality of patterns which have been defined in advance may be configured in the radio frame configuration information, Par. 0051); and 
transmitting, to the base station, data based on the first symbol index and the second symbol index (Yasukawa; In Step S12, the user equipment UE receives downlink data or/and transmits uplink data according to the resource position of the downlink data channel or/and the uplink data channel configured in the subframe, Par.0048).  

Regarding claim 141, Yasukawa teaches, An apparatus of wireless communication at a user equipment (UE), the apparatus comprising: 
a transceiver, at least one processor (Yasukawa; the user equipment, Par. 0044); and 
a memory, coupled to the transceiver and the at least one processor, storing instructions thereon, of which when executed by the at least one processor (Yasukawa; the user equipment, Par. 0044), cause the apparatus to: 
receive, from a base station, a first configuration indicating an uplink frame structure of a plurality of uplink frame structures having different ranges of symbol indices corresponding to different uplink resource allocations (Yasukawa; In Step S11, the base station eNB configures information indicating the resource position (symbol mapping) of the downlink data channel or/and the uplink data channel in the subframe, Par. 0045), the uplink frame structure indicating a first range of symbol indices that corresponds to a subset of uplink resources within a subframe allocated to the UE, the first range of symbol indices comprising a first symbol index indicating when the subset of uplink resources begin in the subframe and a second symbol index indicating when the subset of uplink resources end in the subframe (Yasukawa; the resource position of the downlink data channel or/and the uplink data channel may be designated by the position of a start symbol and the position of an end symbol in the downlink data channel or/and the uplink data channel. For example, the radio frame configuration information may be represented in a bitmap format, as illustrated in FIG. 8 … A plurality of patterns indicating the position of the start symbol and the position of the end symbol in the downlink data channel or/and the uplink data channel may be defined in advance by, for example, the standard specification, and only an index value indicating the pattern to be applied among the plurality of patterns which have been defined in advance may be configured in the radio frame configuration information, Par. 0051); and 
transmit, to the base station, data based on the first symbol index and the second symbol index (Yasukawa; In Step S12, the user equipment UE receives downlink data or/and transmits uplink data according to the resource position of the downlink data channel or/and the uplink data channel configured in the subframe, Par.0048).

Regarding claim 104 and claim 117, Yasukawa teaches, The method of claim 103 and The apparatus of claim 116 respectively, wherein receiving the first configuration comprises receiving a downlink control information (DCI) message comprising an indication of the first configuration (Yasukawa; the base station eNB may transmit downlink control information (DCI) including the radio frame configuration information, Par. 0047).  

Regarding claim 111 and claim 124, Yasukawa teaches, The method of claim 103 and The apparatus of claim 116 respectively, wherein receiving the first configuration comprises receiving radio resource control (RRC) signaling comprising an indication of the first configuration (Yasukawa; The base station eNB … may configure the radio frame configuration information and the feedback timing configuration information in the individual user equipment UE, using an RRC message, Par. 0047). 

Regarding claim 114 and claim 127, Yasukawa teaches, The method of claim 103 and The apparatus of claim 116 respectively, further comprising: 
receiving, from the base station, a second configuration indicating an uplink frame structure of a plurality of uplink frame structures having different ranges of symbol indices corresponding to different uplink resource allocations (Yasukawa; In Step S11, the base station eNB configures information indicating the resource position (symbol mapping) of the downlink data channel or/and the uplink data channel in the subframe, Par. 0045), the uplink frame structure indicating a second range of symbol indices that corresponds to a subset of uplink resources within the subframe allocated to the UE, the second range of symbol indices comprising a third symbol index indicating when the subset of uplink resources begin in the subframe and a fourth symbol index indicating when the subset of uplink resources end in the subframe (Yasukawa; the resource position of the downlink data channel or/and the uplink data channel may be designated by the position of a start symbol and the position of an end symbol in the downlink data channel or/and the uplink data channel. For example, the radio frame configuration information may be represented in a bitmap format, as illustrated in FIG. 8 … A plurality of patterns indicating the position of the start symbol and the position of the end symbol in the downlink data channel or/and the uplink data channel may be defined in advance by, for example, the standard specification, and only an index value indicating the pattern to be applied among the plurality of patterns which have been defined in advance may be configured in the radio frame configuration information, Par. 0051); and 
transmitting, to the base station, data based on the third symbol index and the fourth symbol index(Yasukawa; In Step S12, the user equipment UE receives downlink data or/and transmits uplink data according to the resource position of the downlink data channel or/and the uplink data channel configured in the subframe, Par.0048).

Regarding claim 130 and claim 142, Yasukawa teaches, The method of claim 129 and The apparatus of claim 141 respectively, wherein receiving the first configuration comprises receiving a downlink control information (DCI) message comprising an indication of the first configuration (Yasukawa; the base station eNB may transmit downlink control information (DCI) including the radio frame configuration information, Par. 0047).  

Regarding claim 137 and claim 149, Yasukawa teaches, The method of claim 129 and The apparatus of claim 141 respectively, wherein receiving the first configuration comprises receiving radio resource control (RRC) signaling comprising an indication of the first configuration (Yasukawa; The base station eNB … may configure the radio frame configuration information and the feedback timing configuration information in the individual user equipment UE, using an RRC message, Par. 0047).

Regarding claim 139 and claim 151, Yasukawa teaches, The method of claim 129 and The apparatus of claim 141 respectively, further comprising: 
receiving, from the base station, a second configuration indicating a downlink frame structure of a plurality of downlink frame structures having different ranges of symbol indices corresponding to different downlink resource allocations (Yasukawa; In Step S11, the base station eNB configures information indicating the resource position (symbol mapping) of the downlink data channel or/and the uplink data channel in the subframe, Par. 0045), the downlink frame structure indicating a second range of symbol indices that corresponds to a subset of downlink resources within the subframe allocated to the UE, the second range of symbol indices comprising a third symbol index indicating when the subset of downlink resources begin in the subframe and a fourth symbol index indicating when the subset of downlink resources end in the subframe (Yasukawa; the resource position of the downlink data channel or/and the uplink data channel may be designated by the position of a start symbol and the position of an end symbol in the downlink data channel or/and the uplink data channel. For example, the radio frame configuration information may be represented in a bitmap format, as illustrated in FIG. 8 … A plurality of patterns indicating the position of the start symbol and the position of the end symbol in the downlink data channel or/and the uplink data channel may be defined in advance by, for example, the standard specification, and only an index value indicating the pattern to be applied among the plurality of patterns which have been defined in advance may be configured in the radio frame configuration information, Par. 0051); and 
receiving, from the base station, data based on the third symbol index and the fourth symbol index (Yasukawa; In Step S12, the user equipment UE receives downlink data or/and transmits uplink data according to the resource position of the downlink data channel or/and the uplink data channel configured in the subframe, Par.0048). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 105, 118, 131, and 143 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa in view of SEO et al. (SEO hereafter) (US 20190124673 A1).

Regarding claim 105 and claim 118, Yasukawa teaches, The method of claim 103 and The apparatus of claim 116 respectively, wherein each of the plurality of downlink frame structures includes symbol available for downlink control, uplink control (Yasukawa; The subframe structure illustrated in FIG. 4(a) is configured such that the number of symbols assigned to the downlink data channel is reduced and ACK/NACK for data transmitted by the downlink data channel is fed back by the uplink control channel in the same subframe, Par. 0038), sounding reference signal, or channel state information reference signal.  
	Although Yasukawa teaches symbol index in Fig. 8, but fails to explicitly teach,
	frame structures includes symbol indices.
	However, in the same field of endeavor, SEO teaches, 
frame structures includes symbol indices (SEO; element “symbol index” Fig. 9; FIG. 9 shows a detailed configuration example of a self-contained subframe, Par. 0075). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yasukawa to include the use of symbol index as taught by SEO in order to define downlink, uplink portions (SEO; Par. 0075).

Regarding claim 131 and claim 143, Yasukawa teaches, The method of claim 129 and The apparatus of claim 141 respectively, wherein each of the plurality of uplink frame structures includes symbol available for downlink control, uplink control (Yasukawa; The subframe structure illustrated in FIG. 4(a) is configured such that the number of symbols assigned to the downlink data channel is reduced and ACK/NACK for data transmitted by the downlink data channel is fed back by the uplink control channel in the same subframe, Par. 0038), sounding reference signal, or channel state information reference signal.
	Although Yasukawa teaches symbol index in Fig. 8, but fails to explicitly teach,
	frame structures includes symbol indices.
	However, in the same field of endeavor, SEO teaches, 
frame structures includes symbol indices (SEO; element “symbol index” Fig. 9; FIG. 9 shows a detailed configuration example of a self-contained subframe, Par. 0075). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yasukawa to include the use of symbol index as taught by SEO in order to define downlink, uplink portions (SEO; Par. 0075).



Claim 106-108 and 119-121 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa in view of FUKUI et al. (FUKUI hereafter) (US 20180041995 A1).

Regarding claim 106 and claim 119, Yasukawa teaches, The method of claim 103 and The apparatus of claim 116 respectively. 
	Yasukawa fails to explicitly teach,
wherein the subset of downlink resources is associated with a physical downlink shared channel (PDSCH), wherein the PDSCH is directional and is dynamically scheduled via a physical downlink control channel (PDCCH).  
However, in the same field of endeavor, teaches,
However, in the same field of endeavor, FUKUI teaches,
wherein the subset of downlink resources is associated with a physical downlink shared channel (PDSCH), wherein the PDSCH is directional and is dynamically scheduled via a physical downlink control channel (PDCCH) (FUKUI; the PDSCH region used to transmit the data channel is dynamically allocated among the terminals … the terminals that are allocated to the same beam at the same time, Par. 0042; The PDCCH is a control channel that transmits control information configured to include various pieces of information required to demodulate and decode the PDSCH, Par. 0002).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yasukawa to include the use of beam forming as taught by FUKUI in order to transmit and receive signals (FUKUI; Par. 0001).

Regarding claim 107 and claim 120, Yasukawa-FUKUI teaches, The method of claim 106 and The apparatus of claim 119 respectively, wherein the PDCCH is UE-specific (FUKUI; element “BEAM B1” Fig. 3; a plurality on terminals shares the N-PDCCH region being the control channel region, Par. 0040) and is received in a directional manner (FUKUI; element “BEAM B1” Fig. 3; the PDSCH region used to transmit the data channel is dynamically allocated among the terminals … the terminals that are allocated to the same beam at the same time, Par. 0042).  
The rational and motivation for adding this teaching of FUKUI is the same as for Claim 106.

Regarding claim 108 and claim 121, Yasukawa-FUKUI teaches, The method of claim 106 and The apparatus of claim 119 respectively, wherein the first symbol index and the second symbol index are respective start and stop symbol indices of the PDSCH located in a same subframe on which the PDCCH is received (Yasukawa; element “Seg#1”, “DL CCH” Fig. 9; In FIG. 9, the downlink data channel is divided into two segments (Seg#1 and Seg#2) … a resource position are designated by downlink scheduling information (DL assignment), Par. 0059 & FUKUI; element “BEAM B1” Fig. 3; the PDSCH region used to transmit the data channel is dynamically allocated among the terminals … the terminals that are allocated to the same beam at the same time, Par. 0042).  
The rational and motivation for adding this teaching of FUKUI is the same as for Claim 106.


Claim 109 and 122 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa-FUKUI and in further view of Bhorkar et al. (Bhorkar hereafter) (US 20180295649 A1).

Regarding claim 109 and claim 122, Yasukawa-FUKUI teaches, The method of claim 106 and The apparatus of claim 119 respectively, wherein the first symbol index and the second symbol index are respective start and stop symbol indices of the PDSCH located in the subframe (Yasukawa; element “Seg#1”, “DL CCH” Fig. 9; In FIG. 9, the downlink data channel is divided into two segments (Seg#1 and Seg#2) … a resource position are designated by downlink scheduling information (DL assignment), Par. 0059 & FUKUI; element “BEAM B1” Fig. 3; the PDSCH region used to transmit the data channel is dynamically allocated among the terminals … the terminals that are allocated to the same beam at the same time, Par. 0042).  
Yasukawa-FUKUI fails to explicitly teach,
	PDSCH located in the subframe that follows a previous subframe on which the PDCCH is received.
However, in the same field of endeavor, Bhorkar teaches,
PDSCH located in the subframe that follows a previous subframe on which the PDCCH is received (Bhorkar; PDSCH transmitted via the ending partial subframe can be scheduled via (E) PDCCH transmitted via a previous subframe of the DL LAA burst transmission, Par. 0053).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yasukawa-FUKUI to include the use of (E) PDCCH of previous subframe as taught by Bhorkar in order to schedule DL via partial end subframe (Bhorkar; Par. 0053).



Claim 110 and 123 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa-FUKUI and in further view of Nogami et al. (Nogami hereafter) (US 20170019915 A1) and in further view of YANG et al. (YANG hereafter) (US 20190230647 A1).

Regarding claim 110 and claim 123, Yasukawa-FUKUI teaches, The method of claim 106 and The apparatus of claim 119 respectively, wherein the first symbol index and the second symbol index are indicated via the PDCCH within a downlink control information (Yasukawa; element “Seg#1”, “DL CCH” Fig. 9; In FIG. 9, the downlink data channel is divided into two segments (Seg#1 and Seg#2) … a resource position are designated by downlink scheduling information (DL assignment), Par. 0059 & FUKUI; element “BEAM B1” Fig. 3; the PDSCH region used to transmit the data channel is dynamically allocated among the terminals … the terminals that are allocated to the same beam at the same time, Par. 0042; The PDCCH is a control channel that transmits control information configured to include various pieces of information required to demodulate and decode the PDSCH, Par. 0002).
	Yasukawa-FUKUI fail to explicitly teach,
index indicated via DCI message, and wherein the DCI message is of a format that indicates the first symbol index and the second symbol index as respective start and stop symbol indices of the PDSCH.  
However, in the same field of endeavor, Nogami teaches,
index indicated via DCI, and wherein the DCI is of a format that indicates the first symbol index and the second symbol index as respective start and stop symbol indices of the PDSCH (Nogami; the DCI format has at least two bit fields … the first bit field may include 2 bits which indicate any one of the possible PDSCH starting positions shown in Table 7-1. The second bit field may include 2 bits which expresses any one of the possible PDSCH ending positions shown in Table 7-2, Par. 0102).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yasukawa-FUKUI to include the use of DCI format as taught by Nogami in order to indicate indices (Nogami; Par. 0102).
Yasukawa-FUKUI-Nogami fails to explicitly teach,
DCI messages.  
However, in the same field of endeavor, YANG teaches,
DCI messages (YANG; The PDCCH carries a message known as DCI which includes resource assignment information and other control information for a UE or UE group, Par. 0051).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yasukawa-FUKUI-Nogami to include the use of DCI message as taught by YANG in order to configure UE (YANG; Par. 0051).


Claim 112 and 125 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa-FUKUI and in further view of Chang et al. (Chang hereafter) (US 20200395987 A1).

Regarding claim 112 and claim 125, Yasukawa-FUKUI teaches, The method of claim 106 and The apparatus of claim 119 respectively, further comprising decoding the received data based on the first symbol index, the second symbol index, the symbol index associated with the DMRS, and the DMRS (Yasukawa; element “reference signal” Fig. 14; When performing a downlink data demodulation process, preferably, the user equipment UE performs channel estimation, using a reference signal in the resources to which at least the downlink data is mapped, and performs a demodulation process, Par. 0077).  
	Yasukawa-FUKUI fail to explicitly teach,
	wherein the PDCCH indicates a symbol index on which a demodulation reference signal (DMRS) is to be received.
However, in the same field of endeavor, Chang teaches,
wherein the PDCCH indicates a symbol index on which a demodulation reference signal (DMRS) is to be received (Chang; the DCI indicating one or more beam refinement reference signal (BRRS) symbols and data symbols of a physical downlink shared channel (PDSCH) ... wherein the one or more BRRS symbols are demodulation reference symbols (DMRS), claim 31).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yasukawa-FUKUI to include the use of DCI message as taught by Chang in order to configure DMRS (Chang; claim 31).


Claim 113 and 126 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa and in further view of Nogami.

Regarding claim 113 and claim 126, Yasukawa teaches, The method of claim 103 and The apparatus of claim 116 respectively. 
Although Yasukawa teaches symbol index bitmap in Fig. 8, but fails to explicitly teach,
wherein the first symbol index ranges from 0 to 3, and the second symbol index ranges from 10 to 13.  
However, in the same field of endeavor, Nogami teaches,
wherein the first symbol index ranges from 0 to 3, and the second symbol index ranges from 10 to 13 (Nogami; For a PDSCH, a starting position may be always the first OFDM symbol in a subframe (e.g., OFDM symbol #0). The ending position may be always the last OFDM symbol in a subframe, Par. 0099; element 13 TABLE 7-2; the DCI format has at least two bit fields … the first bit field may include 2 bits which indicate any one of the possible PDSCH starting positions shown in Table 7-1. The second bit field may include 2 bits which expresses any one of the possible PDSCH ending positions shown in Table 7-2, Par. 0102).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yasukawa to include the use of DCI format as taught by Nogami in order to indicate start, stop indices (Nogami; Par. 0102).


Claim 115, 128, 140, and 152 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa in view of YANG.

Regarding claim 115 and claim 128, Yasukawa teaches, The method of claim 114 and The apparatus of claim 127 respectively, wherein the first configuration indicating the downlink frame structure and the second configuration indicating the uplink frame structure are received in different downlink control information (Yasukawa; element “DL assignment Fig. 10, element “UL grant” Fig. 11(b); it is possible to configure the resource position of a downlink data channel (DL Data CH) or/and the resource position of an uplink data channel (UL Data CH) in one subframe, using a message in a downlink control channel (DL CCH), Par. 0037).  
Yasukawa fails to explicitly teach,
DCI messages.  
However, in the same field of endeavor, teaches,
However, in the same field of endeavor, YANG teaches,
DCI messages (YANG; The PDCCH carries a message known as DCI which includes resource assignment information and other control information for a UE or UE group, Par. 0051).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yasukawa to include the use of DCI message as taught by YANG in order to configure UE (YANG; Par. 0051).

Regarding claim 140 and claim 152, Yasukawa teaches, The method of claim 139 and The apparatus of claim 151 respectively, wherein the second configuration indicating the downlink frame structure and the first configuration indicating the uplink frame structure are received in different downlink control information (Yasukawa; element “DL assignment Fig. 10, element “UL grant” Fig. 11(b); it is possible to configure the resource position of a downlink data channel (DL Data CH) or/and the resource position of an uplink data channel (UL Data CH) in one subframe, using a message in a downlink control channel (DL CCH), Par. 0037).  
Yasukawa fails to explicitly teach,
DCI messages.  
However, in the same field of endeavor, YANG teaches,
DCI messages (YANG; The PDCCH carries a message known as DCI which includes resource assignment information and other control information for a UE or UE group, Par. 0051).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yasukawa to include the use of DCI message as taught by YANG in order to configure UE (YANG; Par. 0051).  


Claim 132, 134, 144,  and 146 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa in view of Yi et al. (Yi hereafter) (US 20150195069 A1) and in further view of Qian et al. (Qian hereafter) (US 20170099694 A1).

Regarding claim 132 and claim 144, Yasukawa teaches, The method of claim 129 and The apparatus of claim 141 respectively. 
	Yasukawa fails to explicitly teach,
wherein the subset of downlink resources is associated with a physical uplink shared channel (PUSCH), wherein the PUSCH is directional and is dynamically scheduled via a physical downlink control channel (PDCCH).  
However, in the same field of endeavor, Yi teaches,
wherein the subset of downlink resources is associated with a physical uplink shared channel (PUSCH) and is dynamically scheduled via a physical downlink control channel (PDCCH) (Yi; Referring to FIG. 21, a plurality of terminals 2110, 2120, 2130, and 2140 may conduct uplink transmission through the same PUSCH resource allocated by the base station in the TDM scheme … in order to determine the start and end of the OFDM symbol … may be transmitted by a higher layer or DCI, Par. 0051; The base station determines a PDCCH format depending on DCI (downlink control information) to be sent to the terminal, Par. 0059).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yasukawa to include the use of DCI message as taught by Yi in order to configure UE (Yi; Par. 0059).
Yasukawa-Yi fails to explicitly teach,
wherein the PUSCH is directional.
However, in the same field of endeavor, Qian teaches,
wherein the PUSCH is directional (Qian; As shown in FIG. 8, each uplink subframe U and each downlink subframe D may sequentially include, according to frequency allocation, information related to the UE1, the UE2, and the UE3, which are corresponding to U1 and D1, U2 and D2, and U3 and D3 respectively … there are multiple UEs (three UEs in Scenario 1) in one beam, Par. 0149-0150).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yasukawa-Yi to include the use of beam as taught by Qian in order to transmit uplink (Qian; Par. 0150).

Regarding claim 134 and claim 146, Yasukawa-Yi-Qian teaches, The method of claim 132 and The apparatus of claim 144 respectively, wherein the first symbol index and the second symbol index are respective start and stop symbol indices of the PUSCH located in a same subframe on which the PDCCH is received (Yasukawa; element “Seg#1”, “DL CCH” “UL grant” Fig. 11(b); FIG. 11(b) illustrates an example in which the segment (Seg#1) and the segment (Seg#2) are configured in the uplink data channel, Par. 0067 & Yi; Referring to FIG. 21, a plurality of terminals 2110, 2120, 2130, and 2140 may conduct uplink transmission through the same PUSCH resource allocated by the base station in the TDM scheme … in order to determine the start and end of the OFDM symbol … may be transmitted by a higher layer or DCI, Par. 0051; The base station determines a PDCCH format depending on DCI (downlink control information) to be sent to the terminal, Par. 0059). 
The rational and motivation for adding this teaching of Yi is the same as for Claim 132.


Claim 133 and 145 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa-Yi-Qian and in further view of Y. Li et al. (Y. Li hereafter) (US 20130286960 A1).

Regarding claim 133 and claim 145, Yasukawa-Yi-Qian teaches, The method of claim 132 and The apparatus of claim 144 respectively. 
	Yasukawa-Yi-Qian fail to explicitly teach,
wherein the PDCCH is UE-specific and is received in a directional manner.  
However, in the same field of endeavor, Y. Li teaches,
wherein the PDCCH is UE-specific and is received in a directional manner (Y. Li; A dedicated control approach is used for PDCCH to carry downlink control information (DCI). A downlink control information (DCI) can be sent in a format that can include the MS-specific information and the common information for all MSs. The DCI carries downlink or uplink scheduling information, Par. 0183; BS 102 transmits 2535 a PDCCH beam or UE-specific PDCCH beam and transmits 2540 PDSCH. In response, UE 116 transmits 2545 a PUSCH to BS 102, Par. 0218).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yasukawa-Yi-Qian to include the use of UE-specific PDCCH beam as taught by Y. Li in order to transmit control information (Y. Li; Par. 0218).


Claim 135, 136, 147, and 148 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa-Yi-Qian and in further view of LI et al. (LI hereafter) (US 20190029046 A1).

Regarding claim 135 and claim 147, Yasukawa-Yi-Qian teaches, The method of claim 132 and The apparatus of claim 144 respectively. 
Yasukawa-Yi-Qian fail to explicitly teach,
wherein the first symbol index and the second symbol index are respective start and stop symbol indices of the PUSCH located in the subframe that follows a previous subframe on which the PDCCH is received.  
However, in the same field of endeavor, Li teaches,
wherein the first symbol index and the second symbol index are respective start and stop symbol indices of the PUSCH located in the subframe (LI; In S202, an indication message is sent to a terminal, the indication message being arranged to indicate … candidate start and end symbol locations of a PUSCH transmission subframe of a terminal on an unlicensed carrier, or a transmission subframe, Par. 0073) that follows a previous subframe on which the PDCCH is received (LI; the PUSCH transmission subframe is located on a transmission subframe indicated by the scheduling indication information or signaling indication information comprised in the indication message from the base station; Par. 0060; the indication message may include at least one of scheduling indication information, signaling indication information, an RRC message and DCI, Par. 0078).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yasukawa-Yi-Qian to include the use of CCA as taught by Li in order to transmit uplink (Li; Par. 0060).

Regarding claim 136 and claim 148, Yasukawa-Yi-Qian teaches, The method of claim 132 and The apparatus of claim 144 respectively, wherein the first symbol index and the second symbol index are indicated via the PDCCH within a downlink control information (DCI) message (Yasukawa; element “Seg#1”, “DL CCH” “UL grant” Fig. 11(b); FIG. 11(b) illustrates an example in which the segment (Seg#1) and the segment (Seg#2) are configured in the uplink data channel, Par. 0067 & Yi; Referring to FIG. 21, a plurality of terminals 2110, 2120, 2130, and 2140 may conduct uplink transmission through the same PUSCH resource allocated by the base station in the TDM scheme … in order to determine the start and end of the OFDM symbol … may be transmitted by a higher layer or DCI, Par. 0051; The base station determines a PDCCH format depending on DCI (downlink control information) to be sent to the terminal, Par. 0059). 
Yasukawa-Yi-Qian fail to explicitly teach,
wherein the DCI message is of a format that indicates the first symbol index and the second symbol index as respective start and stop symbol indices of the PUSCH.  
However, in the same field of endeavor, Li teaches,
wherein the DCI message is of a format that indicates the first symbol index and the second symbol index as respective start and stop symbol indices of the PUSCH (LI; when being born through the DCI, the start symbol location or the start symbol location and the end symbol location may be born through an UL index or Downlink Assignment Index (DAI) domain in an existing DCI, Par. 0058).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yasukawa-Yi-Qian to include the use of DAI as taught by Li in order to transmit index (Li; Par. 0058).


Claim 138 and 150 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa and in further view of LI et al. (LI hereafter) (US 20190029046 A1).

Regarding claim 138 and claim 150, Yasukawa teaches, The method of claim 129 and The apparatus of claim 141 respectively. 
	Although Yasukawa teaches symbol index bitmap in Fig. 8, but fails to explicitly teach,
wherein the first symbol index ranges from 0 to 3, and the second symbol index ranges from 10 to 13.  
However, in the same field of endeavor, Li teaches,
wherein the first symbol index ranges from 0 to 3, and the second symbol index ranges from 10 to 13 (LI; the start symbol location of the PUSCH transmission subframe may include one of symbols [0], [1] … the end symbol location of the PUSCH transmission subframe may include one of symbols [5], [6], [13], [12], Par. 0007).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yasukawa to include the use of symbol indices as taught by Li in order to transmit PUSCH (Li; Par. 0007).

Conclusion
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416